Citation Nr: 0107133	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-24 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent prior to January 25, 1999, for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from September 1966 to May 
1969.  

The certified issue for Board consideration is entitlement to 
an effective date for a 100% evaluation for PTSD prior to 
January 25, 1999, assigned in a July 1999 rating action.  
However, the Board finds instead that this matter arises from 
a May 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which granted service connection for post-traumatic stress 
disorder (PTSD), and assigned a 50 percent schedular 
evaluation for that disability, effective from January 1994.  
The RO found that the prior denial in December 1994 contained 
clear and unmistakable error and assigned an effective date 
of January 6, 1994, as the date that would have been assigned 
at the time of the revised decision.  Notice of this decision 
was provided to the veteran in May 1998.  In January 1999 the 
RO received a report of VA hospitalization in November 1998 
and in a January 1999 decision the 50 percent rating was 
continued.  On January 25, 1999, an application for a total 
rating based on unemployability was received.  The veteran 
noted his November 1998 hospitalization on this form and 
claimed he was totally disabled since September 1997.  Also 
in January 1999, the veteran, through his attorney, disagreed 
with the RO's decision inasmuch as he contended that all of 
his service-connected conditions, including PTSD, were more 
severe and that higher evaluations were warranted.  The 
veteran also indicated that he was seeking a total rating 
based on unemployability.  In July 1999, the RO granted a 100 
percent schedular evaluation for PTSD, effective from January 
1999.  The veteran continued to disagree with the RO's 
decision, urging that the condition warranted a 100 percent 
rating from the original date of claim in 1994.  The case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  

In a decision issued while the veteran's claim was pending, 
the United States Court of Appeals for Veterans Claims 
(Court) distinguished between an appeal of a decision denying 
a claim for an increased rating from an appeal resulting from 
a veteran's dissatisfaction with an initial rating assigned 
at the time of a grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the latter event, the 
Court held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  The Board observes that 
the January 1999 statement from the veteran's attorney, when 
viewed in the context of all the statements submitted may be 
reasonably construed as a disagreement with the original 
assignment of a 50 percent rating, and that it was filed with 
VA within the one year period following the notice of the 
initial disability rating in May 1998.  Thus, the Fenderson 
case is applicable in the instant claim.  

Additionally, the Board notes that the veteran's claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) 
contains an assertion that he became totally disabled in 
September 1997.  In the July 1999 rating decision, the RO 
noted that the veteran was not considered for TDIU because he 
was now in receipt of 100 percent schedular evaluation for 
PTSD.  However, the August 1999 notification letter to the 
veteran does not explain that the veteran was not considered 
for TDIU.  While he can not have a total rating based on 
individual unemployability and a schedular 100 percent at the 
same time, he may be entitled to a TDIU for a period prior to 
the assignment of the schedular 100 percent rating.  This 
matter is referred back to the RO for appropriate action.  


REMAND

A further discussion of the procedural history is relevant.  
In the present case, the veteran applied for service 
connection for PTSD in January 1994.  That claim was denied 
by the RO in a December 1994 rating decision.  The veteran 
initially disagreed with but did not perfect an appeal of 
that decision.  In January 1998, the veteran submitted a 
statement regarding his claim for PTSD along with supporting 
evidence to the RO.  In January 1998 the RO deferred action 
on this issue pending a VA examination.  In May 1998, the RO 
granted service connection for PTSD, and, citing clear and 
unmistakable error (CUE) in the December 1994 rating decision 
not granting that benefit, assigned a January 1994 effective 
date for the grant of service connection as well as the 
assignment of a 50 percent disability evaluation.  The RO did 
not consider the rating criteria effective prior to 1996 when 
evaluating his PTSD.  As noted in the Introduction, in 
January 1999, the veteran's attorney indicated that the 
veteran sought a higher evaluation for his PTSD.  The veteran 
also submitted an application for a total rating claiming he 
had stopped work in September 1997.  The veteran was examined 
in June 1999 and, in a July 1999 rating decision, the RO 
granted a 100 percent schedular evaluation, effective from 
January 1999.  The veteran again disagreed, contending that 
his PTSD had been 100 percent disabling at all relevant times 
since he filed his claim in 1994.  

A remand is necessary in this matter because all of the 
applicable rating criteria were not considered by the RO when 
rating the veteran's PTSD.  Since the veteran initially filed 
his claim in 1994, and that is the effective date of his 
award, VA issued new regulations for the evaluation of 
psychiatric disabilities, effective as of November 7, 1996.  
The RO only considered the new rating criteria.  Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
effective date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation. Accordingly, as the effective date of the 
veteran's award is in 1994, VA is required to review both the 
pre- and post-November 7, 1996, rating criteria to determine 
the proper evaluation for the veteran's disability due to a 
psychiatric disorder.  Since the veteran has been assigned a 
total schedular evaluation effective from January 1999, the 
Board is concerned with the relevant period of time prior to 
that award.  Thus, a discussion concerning the application of 
the old criteria prior to January 25, 1999, as it relates to 
this claim, is required.  Because the RO has not yet 
considered the former criteria, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of 


enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, and should do so when the case is returned to the 
RO. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and evaluate the veteran's claim for an 
initial evaluation in excess of 50 
percent for PTSD prior to January 25, 
1999, considering all applicable rating 
criteria, including that found at 38 
C.F.R. §§ 4.125-4.132, Diagnostic Code 
9411 (1996).

2.  The RO must review the claims file and 
ensure that all notification and 
additional development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law (including 
Fenderson v. West, 12 Vet. App. 119 
(1999)), and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit 





additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



